Citation Nr: 0829183	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a hemilaminectomy and discectomy at the L5-S1 level of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972, and from March 1976 to January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, denied 
entitlement to a rating in excess of 40 percent for the above 
condition.  

In June 2004, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Phoenix RO.  A transcript of the hearing is of record.  

The veteran's appeal was previously before the Board in May 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2006 remand, the Board ordered that the veteran 
should be provided a VA examination to determine the severity 
of his low back disorder.  The Board ordered that the 
examination should include range of motion tests and that the 
examiner should assess the amount of any additional 
incoordination, weakened movement, and fatigability due to 
repeated testing in terms of degrees of limited motion.  
While the veteran was provided a VA examination of his back 
in November 2006, the examination report is not adequate for 
VA purposes as it does not include range of motion tests or 
include the amount of any additional loss of motion upon 
repetitive testing.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  

Therefore, upon remand, the veteran should be provided 
another VA examination of his lumbar spine that conforms to 
the instructions included below.  

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should send to the veteran and 
his representative VCAA-compliant notice 
specific to the claims for an increased 
rating for low back disability pursuant 
to Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of lost 
motion.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the upper or lower 
extremities due to service-connected 
disability should be identified.  The 
examiner should provide an opinion with 
respect to any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or severe.  
The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome is warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

